UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-6211



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAVID LEWIS OUTLAW,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. John A. MacKenzie, Senior District
Judge. (CR-95-3, CA-96-776-2)


Submitted:   January 12, 1999              Decided:   March 9, 1999


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


David Lewis Outlaw, Appellant Pro Se. William David Muhr, OFFICE
OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Outlaw seeks to appeal the district court’s order deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp.

1998), and denying his motion for reconsideration.     We have re-

viewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.   See United States v. Outlaw, Nos. CR-95-3; CA-96-776-2

(E.D. Va. Dec. 12, 1996; Jan. 16, 1997).*   We agree with the dis-

trict court that during the Fed. R. Crim. P. 11 hearing the court

sufficiently apprised Outlaw of the essential elements of the

“carrying” prong of 18 U.S.C.A. § 924(c)(1) (West 1976 & Supp.

1998), and that the government presented a sufficient factual basis

for Outlaw’s guilty plea to that offense.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         DISMISSED




     *
       Although the district court’s order is marked as filed on
December 10, 1996, the district court’s records show that it was
entered on the docket sheet on December 12, 1996. Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the order was entered on the docket sheet that we
take as the effective date of the district court’s decision. See
Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).

                                2